DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/827266 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the priority date of 7/11/2007. 

Specification
The disclosure is objected to because of the following informalities: amend Par. [0001] with updated patent information.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-20 & 22- 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strul et al. (4,807,620) in view of Behnke et al. (2006/0224152).
Concerning claim 15, as illustrated in Figs. 2-3, Strul et al. disclose a measurement and control system for use in performing a medical procedure, employing an energy source (housing 10 containing an oscillator or rf power supply and meters 12, 13, knobs 16, 18 for control; Col. 1, ll. 11-22), the measurement and control system comprising: 
a measurement system, including a directional coupler configured to sample an output signal generated by the energy source, the output signal having a magnitude and phase (directional coupler 34 includes two signal outputs 40, 42 connected to reflected power meter 14 and incident power meter 12, the signal inherently having a magnitude and phase; Col. 3, ll. 37-55).

Concerning claim 16, Strul et al. disclose the transmission line to be a coaxial cable (Col. 3, ll. 11-22).
Concerning claims 17-20, while Behnke further discloses alternative ways the loss information encoded rating can be transferred to the energy source ([0020], [0035-0037], Claims 24-25), Strul et al. in view of Behnke fail to specifically disclose that the loss information is stored on a readable medium that is one of a bar code and a memory chip, the loss information is obtained via a calibration port on the energy source or via a scanner.  However, Behnke does disclose using a bar code, optical reader, RFID tag, transmitted code, computer readable storage medium etc. to convey impedance information from the transmission line to the control module (22).  The control system (12), in turn, includes components (i.e., sensing, scanning, decoding) for reading the information, and thus, the energy source (10) inherently includes a calibration port for obtaining the information.  At the time of the invention, it would have been obvious to one of ordinary skill the art to modify the invention of Strul et al. in view of Behnke et al. such that the loss information is stored on a readable medium that is one of a bar code and a memory chip, the loss information is obtained via a calibration port on the energy source or via a scanner in order to provide the benefit of having the capability of inputting this information into the control system automatically or by a user to calibrate the power as taught by Behnke et al. ([0047]).
claims 22-23, as illustrated in Figs. 2-3, Strul et al. disclose a measurement and control system for use in performing a medical procedure, employing an energy source (housing 10 containing an oscillator or rf power supply and meters 12, 13, knobs 16, 18 for control; Col. 1, ll. 11-22), the measurement and control system comprising: 
an energy source configured to generate an output signal (rf power supply/oscillator unit 30; Col. 3, ll. 23-36); 
an energy delivery instrument (probe 22; Col. 3, ll. 11-22); 
a directional coupler (directional coupler 34; Col. 3, ll. 37-55); 
a transmission line including a first portion directly coupled to the energy source and the directional coupler and a second portion directly coupled to the energy delivery instrument and the directional coupler, such that the output signal is unmodified as the output signal travels from the first portion to the second portion (transmission line 20 includes a first portion directly coupled to output 32 of oscillator/power and input 36 of directional coupler and a second portion directly coupled to output 38 of directional coupler and probe 22; Col. 3, ll. 37-55); 
a measurement system configured to sample the output signal generated by the energy source at the directional coupler (two signal outputs 40, 42 connected to reflected power meter 14 and incident power meter 12; Col. 3, ll. 37-55).
Strul et al. fail to disclose a control system including: a calibration unit configured to receive the output signal and to generate a calibration signal based on the output signal and a loss information of the transmission line; a control unit configured to adjust the energy source based on the output signal and the calibration signal, and a network 
Concerning claim 24, Strul et al. disclose the measurement system is further configured to measure at least one of forward voltage or reflected voltage of the output signal to calculate at least one of forward, reflected, or load power Col. 3, ll. 37-55.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Strul et al. (4,807,620) in view of Behnke et al. (2006/0224152), as applied to claim 20, in view of Waxman (2004/0236871).
Concerning claim 21, Strul et al. in view of Behnke et al. fail to disclose the scanner to be handheld.  However, Waxman discloses a medical system where information is read from a micro-chip via a hand held scanner ([0028]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Strul et al. in view of Behnke et al. such that the scanner is handheld in order to provide the benefit of portability between surgical arenas, and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,861,424. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a measurement and control system comprising a .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794